Head, Justice.
“A judgment of a court of competent jurisdiction shall be conclusive between the same parties and their privies as to all matters put in issue,' or which under the rules of law might have been put in issue in the cause wherein the judgment was rendered, until such judgment shall be reversed or set aside.” Code, § 110-501.
The present petition alleges that the ecclesiastical forum of the church has determined that the defendants are no longer members of the conference or of the church. This action by the ecclesiastical forum was subsequent to the judgment in the former case, and consequently these facts were not in issue, and under the rules of law could not have been put in issue in the former action. Smith v. Kelly, 208 Ga. 233 (65 S. E. 2d, 795). The trial court erred in overruling the demurrer to the plea of res judicata, and in dismissing the petition.
Under the foregoing ruling, it is not necessary to decide whether or not the present petitioners, none of whom were named as parties in the former suit, are in law in privity with the former petitioners, as contended by the defendants.

Judgment reversed.


All the Justices concur, except Atkinson, P. J., not participating.